     Case 2:17-cr-00661-DMG Document 956 Filed 02/08/21 Page 1 of 3 Page ID #:18716

                                       Office of the Clerk
                      United States Court of Appeals for the Ninth Circuit
                                     Post Office Box 193939
                              San Francisco, California 94119-3939
                                          415-355-8000
Molly C. Dwyer
Clerk of Court                          February 08, 2021


       No.:                21-50023
       D.C. No.:           2:17-cr-00661-DMG-3
       Short Title:        USA v. Surgery Center Management, LLC


       Dear Appellant/Counsel

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Motions filed along with the notice of appeal in the district court are not
       automatically transferred to this court for filing. Any motions seeking relief from
       this court must be separately filed in this court's docket.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       Payment of the $505 docketing and filing fees is past due. Failure to correct this
       deficiency may result in the dismissal of this case for failure to prosecute. See 9th
       Cir. R. 42-1. The fee is payable to the District Court.

       Failure of the appellant to comply with the time schedule order may result in
       dismissal of the appeal.

       Please read the enclosed materials carefully.
Case 2:17-cr-00661-DMG Document 956 Filed 02/08/21 Page 2 of 3 Page ID #:18717




                    UNITED STATES COURT OF APPEALS
                                                                       FILED
                            FOR THE NINTH CIRCUIT
                                                                       FEB 08 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS




  UNITED STATES OF AMERICA,                      No. 21-50023

                Plaintiff - Appellee,
                                                 D.C. No. 2:17-cr-00661-DMG-3
    v.                                           U.S. District Court for Central
                                                 California, Los Angeles
  SURGERY CENTER
  MANAGEMENT, LLC,                               TIME SCHEDULE ORDER

                Defendant - Appellant.



 The parties shall meet the following time schedule.

 If there were reported hearings, the parties shall designate and, if necessary, cross-
 designate the transcripts pursuant to 9th Cir. R. 10-3.2. If there were no reported
 hearings, the transcript deadlines do not apply.

 Mon., March 1, 2021           Transcript shall be ordered.
 Tue., March 30, 2021          Transcript shall be filed by court reporter.
 Mon., May 10, 2021            Appellant's opening brief and excerpts of record
                               shall be served and filed pursuant to FRAP 31 and
                               9th Cir. R. 31-2.1.
 Tue., June 8, 2021            Appellee's answering brief and excerpts of record
                               shall be served and filed pursuant to FRAP 31 and
                               9th Cir. R. 31-2.1.

 The optional appellant's reply brief shall be filed and served within 21 days of
 service of the appellee's brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.
Case 2:17-cr-00661-DMG Document 956 Filed 02/08/21 Page 3 of 3 Page ID #:18718

 Failure of the appellant to comply with the Time Schedule Order will result in
 automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                            FOR THE COURT:

                                            MOLLY C. DWYER
                                            CLERK OF COURT

                                            By: Janne Nicole Millare Rivera
                                            Deputy Clerk
                                            Ninth Circuit Rule 27-7
